                                     JU NG & ASSOCIA TES
                                  A PROFESSIO NAL CORPORAT ION
                                          ATTORNEYS AT LAW
                            470 PARK AVENUE SOUTH, SUITE 7 NORTH
                                         NEW YORK, N.Y. 10016
H EN RY H . JU NG
                                                                                          TEL: (21 2) 481-0800

EDWARD S. FELDMAN                                                                         FAX: (21 2) 481-0820

JOHN J. CONNOLY                                                                         HJ U NG@CRYSTALLA W.CO M
            OF COUNSEL

    December 10, 2019

    ViaECF

    Honorable Judge Vernon S. Broderick                                         12/11/2019
    United States District Court
    Southern District of New York                               The post-discovery conference is adjourned to January 9,
                                                                2020, at 10 a.m.
    Thurgood Marshall United States Courthouse
    40 Foley Square, Room 415
    New York, NY 10007

    Re: SILBIA DOLORES MUY GOMEZ v. NEW PRECIOUS NAIL INC. {19-cv-02659}


    Dear Hon. Vernon S. Broderick,

   This firm represents Defendants in the above-referenced case. Due to Defendants' counse_ls' scheduling
   conflict and continuing settlement negotiations, I would like to request an adjournment of a post-
   discovery conference currently scheduled for December 13, 2019 to the afternoon of January 6, 2020, the
   morning of January 8, 2020, or another date of the court's convenience.

   Defendants' counsels have to attend a meeting with the U.S. Department of Labor, Long Island District at
   10AM, December 13, 2019. In addition, the parties are currently engaged in good faith settlement
   negotiations and wish to resolve this matter swiftly and amicably. However, the parties need more time to
   finalize the settlement discussion.

   We requested an adjournment of the initial conference on July 9, 2019 and the Court granted our
   adjournment request.

   We would like to inform the Court that Plaintiffs counsel, Mr. Joshua Androphy has consented to our
   adjournment request.

   Thank you.



                                                                   Sincerely,

                                                                    /s/Byoung-Chul Yoo
                                                                   Byoung-Chul Yoo, Esq.
